Title: To George Washington from Philip John Schuyler, 20 December 1783
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Saratoga December 20th 1783
                        
                        I have the honor to inclose Your Excellency, two letters from General Haldimand, which he transmitted under
                            cover to me, by an express who arrived here this day. I suppose this will find you by that fire side from which your
                            public Avocations have so long witheld you and from which, philosopher as you are, you will probably hardly be inclined to
                            retire unless on some urgent Occasion in which your interference in behalf of Your Country may be indispensibly necessary.
                        Altho the Country in general feels, and I believe gratefully too, the effects of Your measures, It is only
                            for those, who have not only, seen the inside of the political cards, but attended to the vast variety of difficulties you
                            have had to surmount, efficiently to love and to Admire, God bless you I  think of you without
                            emotions too sensible for communication. Pray my respects to your Lady In whose felicity on your happy
                                 this family partakes. I am Dear Sir Affectionately & Sincerely ever Yours
                            &c. &c. &c.
                        
                            Ph: Schuyler
                        
                    